C. Allen, J.
The only question is whether, within the meaning of the Pub. Sts. c. lj?2, § 49, the examination of the debtor must be treated as pending up to the time of the announcement of the decision of the magistrate, so that the creditor was at liberty to file charges of fraud at any time before the announcement of the decision, although the hearing of evidence and arguments had closed, and the magistrate had continued the cause for the purpose of considering the questions of law and fact involved therein. And we are of the opinion that such an examination is still pending, until the announcement of the decision. Until then, the cause might have been reopened in the discretion of the magistrate, and further evidence or arguments heard.

Mandamus to issue.